     Case 2:19-cv-02844-DMG-AS Document 39 Filed 07/17/20 Page 1 of 2 Page ID #:438




1                                                                           JS-6
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10
                                             )
11    ESPERANZA LOPEZ MANZO,                 ) Case No. CV 19-2844 DMG (ASx)
                                             )
12                           Plaintiff,      )
                                             )
13               v.                          ) JUDGMENT
                                             )
14                                           )
       ENERGIZER HOLDINGS, INC.;             )
15     ENERGIZER MANUFACTURING,              )
                                             )
16     INC.; and ENERGIZER, LLC,             )
                             Defendants.     )
17                                           )
                                             )
18                                           )
19
20
21
22
23
24
25
26
27
28



                                             -1-
     Case 2:19-cv-02844-DMG-AS Document 39 Filed 07/17/20 Page 2 of 2 Page ID #:439




1           This Court having granted with prejudice Defendants Energizer Holdings, Inc.,
2     Energizer Manufacturing, Inc., and Energizer, LLC’s motion to dismiss Plaintiff
3     Esperanza Lopez Manzo’s Third Amended Class Action Complaint by order dated July
4     17, 2020,
5           IT IS ORDERED, ADJUDGED AND DECREED that judgment is entered in
6     favor of Defendants and against Plaintiff.
7
8
9     DATED: July 17, 2020
10                                                               DOLLY M. GEE
11                                                       UNITED STATES DISTRICT JUDGE

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                   -2-
